Judgment, Supreme Court, New York County (Brenda S. Soloff, J.), rendered August 5, 1992, dismissing the petition for a writ of habeas corpus, unanimously affirmed without costs.
The People’s evidence with respect to the bail application as well as the habeas corpus proceeding indicates that petitioner was involved in a large scale conspiracy to import cocaine, involving the smuggling of large quantities of cocaine from Columbia to New York City through JFK International Airport. The New York principal of the conspiracy indicated to an undercover officer that petitioner acted on his behalf when he was absent. Petitioner was observed as she surveilled the undercover officer transfer the cocaine. Petitioner also provided $10,000 as partial payment of the undercover officer’s fee. We note that petitioner’s showing at the bail application was deficient in several respects, particularly insofar as she failed to address the weight of the People’s evidence or to raise potential defenses. We also note that the People’s investigators were unable to verify petitioner’s pattern of residency in this country over the past several years, or other commu*407nity ties. Accordingly, we cannot conclude that the hearing court, in setting $500,000 bail, cash or bond, with the several conditions attached thereto, abused its discretion (see, CPL 510.30 [2]). Concur—Milonas, J. P., Ellerin, Ross and Asch, JJ.